 UNITED STATES DISTRICT COURT                                        EASTERN DISTRICT OF TEXAS


MICHAEL ERIC ANDREASON,                                 §
                                                        §
                 Petitioner,                            §
                                                        §
versus                                                  §    CIVIL ACTION NO. 1:19-CV-93
                                                        §
WARDEN, FCC BEAUMONT,                                   §
                                                        §
                 Respondent.                            §

                             MEMORANDUM OPINION AND ORDER

         Petitioner, Michael Andreason, an inmate currently confined at FCC Beaumont,

proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

         The court referred this matter to the Honorable Keith Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the petition for writ of habeas corpus be dismissed for failure

to exhaust administrative remedies.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

objections to the Report and Recommendation have been filed to date.1




1
         A copy of the Report and Recommendation was returned “undeliverable” with the notation “released” (docket
         entry no. 5).
                                           ORDER

      Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

        . with the recommendations of the Magistrate Judge.
accordance
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.

       SIGNED at Plano, Texas, this 13th day of May, 2019.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                               2
